ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEES
Bryan H. Babb                                            James R. Fisher
Indianapolis, Indiana                                    Debra H. Miller
                                                         Indianapolis, Indiana
Peter A. Schroeder
Indianapolis, Indiana

ATTORNEYS FOR AMICI CURIAE
PROFESSOR WILLIAM HENDERSON,
INDIANA UNIVERSITY, MAURER SCHOOL
OF LAW, AND GROUP OF INTERESTED                                Apr 08 2015, 10:18 am
LAW FIRMS
Julia Blackwell Gelinas
Maggie L. Smith
Indianapolis, Indiana
______________________________________________________________________________



                                  In the
                          Indiana Supreme Court
                            _________________________________

                                    No. 29S02-1504-PL-165

COHEN & MALAD, LLP,
                                                         Appellant (Plaintiff/Counterclaim
                                                         Defendant below),

                                              v.

JOHN P. DALY, JR., GOLITKO & DALY, P.C.,
AND GOLITKO LEGAL GROUP, P.C.,
                                                         Appellees (Defendants/Counterclaim
                                                         Plaintiffs below).

                            _________________________________

                Appeal from the Hamilton Superior Court, No. 29D03-1105-PL-6478
                             The Honorable William J. Hughes, Judge
                             _________________________________

       On Petition To Transfer from the Indiana Court of Appeals, No. 29A02-1308-PL-741
                            _________________________________

                                         April 8, 2015
Per Curiam.

       The law firm Cohen & Malad, LLP (“C & M”), filed a quantum meruit claim for part of
the contingent fees earned in cases that were handled first by C & M attorneys (including John P.
Daly, Jr., when employed there as an associate) and later by Daly and his law firm after he left C
& M. The trial court found that C & M attorneys – including Daly while employed there –
worked a substantial number of hours on those cases and that most of those cases generated
attorney fees. The court nevertheless denied C & M quantum meruit relief because it found Daly
was not unjustly enriched where: (1) the client in each case at issue chose to continue with Daly
when he left C & M, (2) C & M and Daly had no agreement about what would happen if they
parted ways, (3) their employment agreement had no provision for file ownership and lacked a
non-competition covenant, and (4) C & M made a “very shrewd deal” for Daly’s services when
it employed him on a salary basis, and C & M was “very well compensated” for Daly’s time at C
& M, as shown by the amount of fees Daly helped C & M generate on other cases while he
worked there. (App. at 32-33.) C & M appealed. Citing the four enumerated findings above, the
Court of Appeals affirmed, over Judge Crone’s dissent. Cohen & Malad, LLP v. Daly, 17
N.E.3d 940 (Ind. Ct. App. 2014). We grant transfer.


       Absent agreement otherwise, “a lawyer retained under a contingent fee contract but
discharged prior to the contingency is entitled to recover the value of services rendered if there is
a subsequent settlement or award[,]” and in that case, “the fee is to be measured by the
proportion of the total fee equal to the contribution of the discharged lawyer’s efforts to the
ultimate result[.]” Galanis v. Lyons & Truitt, 715 N.E.2d 858, 860 (Ind. 1999). The trial court’s
findings of fact and conclusions of law do not acknowledge Galanis or apply its standards.
Accordingly, we reverse and remand with instructions to determine, in accordance with Galanis,
what proportional contributions toward the results in the cases at issue were made by attorneys
working for C & M, and to enter a corresponding judgment in C & M’s favor. We summarily
affirm the part of the Court of Appeals opinion addressing whether C & M should have sued its
former clients to recover attorney fees from them. See Ind. Appellate Rule 58(A)(2).


All Justices concur.



                                                 2